Citation Nr: 1709309	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon
  


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a scar, left wrist. 

2.  Entitlement to an initial evaluation in excess of 10 percent for tendinitis and mild degenerative arthritis, right wrist.

3.  Entitlement to an initial evaluation in excess of 10 percent for tendinitis and mild degenerative arthritis, left wrist.

4.  Entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected tendinitis and mild degenerative arthritis of the right and left wrists.

5.  Entitlement to service connection for a left knee disorder. 

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU)

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and B.J.


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1972 to January 1973, May 1974 to July 1976, and May 1985 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

The Board notes that in a February 2016 rating decision, the RO increased the evaluations for the Veteran's tendinitis and mild degenerative arthritis for the right and left wrists and assigned 10 percent evaluations, effective from January 15, 2010, the original date of claim.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35   (1993),

The Board notes that the RO issued several rating decisions during the appeal period in which entitlement to a TDIU was denied.  A review of the record does not show that the Veteran has filed a Notice of Disagreement (NOD) with the denial of TDIU; rather, he requested reconsiderations of the denials within the one year appeal period of the rating decisions.  However, it is now well settled that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  The Veteran has asserted that his service-connected bilateral wrist disabilities, amongst other service-connected disabilities, render him unable to obtain and maintain gainful employment.  See January 2011 VA Form 21-8940; February 2014 Report of General Information.  In this case, the Veteran filed his NOD concerning the disability ratings assigned for his service-connected bilateral wrist disabilities in May 2010.  Hence, when the RO issued its initial rating decision regarding the issue of entitlement to a TDIU in October 2010, the matter was already in appellate status, rendering this a situation where the appellant raised an additional issue while his original claim was on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  Following the Board hearing, additional VA treatment records and a relevant VA wrist examination were associated with the record without a waiver of initial RO consideration; however, on remand, the RO will have the opportunity to consider the evidence submitted since the February 2016 Supplemental Statement of the Case.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to increased evaluations for tendinitis and degenerative arthritis of the bilateral wrists and entitlement to service connection for a left knee disorder and bilateral elbow disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT


1.  During the entire appeal, the left wrist scar was not painful.  The scar measured 0.2 centimeters in width and 4.5 centimeters in length.  The scar was superficial and there was no skin breakdown, inflammation, edema, or keloid formation.  The scar did not limit motion of the left wrist and there was no limitation of function of the left wrist due to the scar.  

2.  The evidence is equally balanced as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, consistent with his vocational and educational background.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a scar, left wrist have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.114, 4.118, Diagnostic Code 7805 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the grant of a TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19  (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition with regard to entitlement to a TDIU, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required for this issue.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

With regard to the issue of the Veteran's entitlement to a compensable rating for his left wrist scar, VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his scar, left wrist.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify has been satisfied with respect to this issue.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any additional outstanding records that are relevant to the issue being decided herein. 

In addition, the Veteran was afforded VA joints examination in March 2010 which also included a physical examination of the left wrist scar.  The Veteran was also afforded a VA scars examination in August 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully address the relevant rating criteria.

In addition, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's left wrist scar since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182  (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).

Moreover, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492   (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

I.  Increased evaluation for scar, left wrist

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505  (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  (1996).

In this case, the Veteran is currently assigned a noncompensable evaluation for his scar, left wrist, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7805, other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  See 38 C.F.R. § 4.118  (2016).

Under Diagnostic Code 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck.  This diagnostic code is not applicable in this case, as the scar is located on the Veteran's left wrist.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm, with higher ratings assigned for increases in area of the scar. 

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.

During the March 2010 VA examination, the examiner provided a scars chart which noted that the left wrist scar measured 5 millimeters by 4 centimeters.  There was no skin breakdown.  The scar was noted to be nontender and adherent, and was slightly raised and euchromatic.  The VA examiner did not indicate that the scar limited motion of the left wrist or that there was any limitation of function of the left wrist due to the scar.  The Veteran reported that the scar was minimally irritating. 

During the August 2011 VA scar examination, the Veteran was noted to have a linear scar on his left wrist which measured 0.2 centimeters in width and 4.5 cm in length.  There was no skin breakdown over the scar and the scar was not painful.   Moreover, the scar was noted to be superficial, without inflammation, edema, or keloid formation.  The examiner stated that the scar was well-healed and had no disabling effects. 

The Board notes that subsequent VA joints examinations of the Veteran's left wrist dated July 2014 and June 2015 did not report a scar related to his service-connected left wrist disability.   

Moreover, during the October 2016 hearing, the Veteran's representative stated "we're okay with that right there" in response to the presiding VLJ's inquiry as to  whether the Veteran intended to present testimony regarding his left wrist scar.  The representative further stated that there was nothing to raise with regard to the left wrist scar.  See Board hearing transcript at 22.  Thus, the Veteran did not testify as to any current symptomatology related to his left wrist scar. 

The Board has applied the benefit-of-the-doubt rule; however, the evidence preponderates against a finding that higher ratings are warranted for the left wrist scar and, to that extent, the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left wrist scar is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111  (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic codes.

Finally, under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disability on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495  (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left wrist scar under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218  (1995); Thun v. Peake, 22 Vet. App. 111   (2008).


II.  Entitlement to a TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529  (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317  (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361  (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341 (a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358   (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a). 

The Veteran contends that he is prevented from performing substantially gainful employment primarily due to his service-connected bilateral wrist disabilities, but also due to the service-connected complications related to his service-connected diabetes.  See e.g. January 2011 VA Form 21-8940; Board hearing transcript at 12.

The Veteran is currently 64 years of age.   He last worked as a self-employed locksmith in December 2009 after serving in that position for 10 years.  He has a high school education. 

During his October 2016 hearing, the Veteran has testified that the pain in his wrists, hands, and fingers prevented him from performing his occupation as a locksmith.  The Veteran's representative contended that the Veteran was unable to be employed as a locksmith due to his wrists as well as his service-connected diabetes in that he was unable to stand for long periods of time and was unable to lift things.  The representative further asserted that the Veteran only had a high school education and the employment prospects where he lived were limited.   See Board hearing transcript at 12-13.

At present, the Veteran has the following service-connected disabilities: diabetes mellitus with erectile dysfunction and bilateral upper diabetic cheiropathy rated as 20 percent disabling; status post cataract, left eye with posterior chamber intraocular lens and right eye cataract associated with diabetes mellitus rated as 30 percent disabling; migraines rated as 30 percent disabling; major depression associated with diabetes mellitus rated as 30 percent disabling; diabetic peripheral neuropathy of the right upper extremity rated as 30 percent disabling; diabetic peripheral neuropathy of the left upper extremity rated as 20 percent disabling; diabetic peripheral neuropathy of the bilateral lower extremities each rated as 10 percent disabling; tendinitis and mild degenerative arthritis of the bilateral wrists, each rated as 10 percent disabling; noncompensable left wrist scar; and noncompensable hypertension associated with diabetes mellitus.  The combined service-connected disability rating is currently 90 percent.  38 C.F.R. §§ 4.16 (a), 4.25.  Therefore, at present, the schedular percentage criteria for TDIU for disabilities resulting from a common etiology, in this case diabetes mellitus, are met.  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.  

Throughout the entire appeal period, the evidence of record is mixed with respect to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for purposes of a TDIU rating.  In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Caluza v. Brown, 7 Vet. App. 498, 506   (1995). 

As to the favorable evidence in support of a TDIU, the Veteran has submitted credible lay statements and testimony attesting to the current severity of his service-connected wrist disability and its severe impact on his ability to function in a work setting.  In addition, the evidence of record reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits since 2009 due to osteoarthrosis and allied disorders with secondary diagnosis of other and unspecified arthralgias.  An associated functional capacity assessment noted that the Veteran was limited to occasional pushing and pulling in the upper extremities due to tendinitis of the wrists and epicondylitis.  

A June 2011 statement from Dr. A.V. (initials used to protect privacy) from the Portland VA Medical Center indicates that the Veteran is unable to work as a locksmith because his bilateral wrist disabilities interfere with his ability to grip, twist, lift, push, and pull with his hands.  The physician stated that it was doubtful that the condition would improve in the future and that he would be able to return as a locksmith or another profession requiring repetitive hand movements.  In addition, the Veteran's diabetes mellitus with neuropathy was noted to be fairly stable at the time. 

An April 2013 VA Vocational Rehabilitation memorandum reports that the Veteran was entitled to Vocational Rehabilitation and Employment Services on August 31, 2010.  However, it was not reasonably feasible for the Veteran to achieve a vocational goal based on the severity of his service-connected disabilities which included diabetes mellitus and diabetic complications.  A July 2010 assessment noted that the Veteran also had impairment to employment that included lack of post high school education and residence in a county cluster with a small labor market and a high unemployment rate.  The Veteran was functionally limited with respect to lifting, standing, and walking due to his service-connected disabilities.  The Board notes that at the time of the determination, the Veteran was not service connected for his bilateral wrist disabilities. 

A November 2016 VA diabetic peripheral neuropathy examiner stated that the Veteran is now unable to functionally use either wrist/hand and thus is unable to work.  According to the examiner, the primary reason appeared to be the Veteran's diabetic cheiropathy (as diagnosed by rheumatology) and possibly some minor component of diabetic neuropathy.  In addition, the VA examiner for wrist conditions stated that the Veteran's wrist disabilities impacted his ability to perform occupational tasks in that he was unable to perform activities of daily living. 

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU. 

As to the evidence against the award of a TDIU, there are a number of negative opinions.  A September 2010 examiner stated that the effects of diabetes and all diagnosed complications had no effect on functionality in the Veteran's usual occupation.  The examiner stated that the Veteran's diabetic complications would not preclude sedentary employment, employment in a loosely supervised situation, or employment requiring little interaction with the public.  However, the examiner stated that pain in the Veteran's arms and legs interfered with his activities of daily living, as he does everything more slowly. 

In August 2011, the Veteran was afforded a VA examination in connection with the issue of TDIU.  The examiner opined that the Veteran's service connected disabilities would not render him unable to secure or maintain substantially gainful employment.  The examiner stated that the Veteran's bilateral wrist disabilities would not impede employment because the observed range of motion and functional use of both hands and wrists were significantly inconsistent with the findings of the physical examination. 

A July 2014 VA examiner was unable to determine the effects of the Veteran's wrist condition on his ability to work or function without resort to speculation because of the lack of consistency of examination findings.  The examiner stated that the observed and measured ranges of motion were inconsistent and the magnitude of subjective symptoms did not correlate with objective findings.  

A June 2015 VA examiner physically examined the Veteran and reviewed the record, including his Vocational Rehabilitation records.  However, the examiner opined that the original service-connected disability did not correlate to the current symptomatology of the bilateral upper extremities.   Furthermore, the examiner stated that there had not been a significant change in the Veteran's service-connected disabilities to affect his ability to work.  The examiner also reported that there were as yet undetermined and unresolved issues being investigated, if the Veteran allowed his providers.  The examiner concluded that nonservice-connected conditions appeared to have a much more pronounced effect on the extremities. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107  (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran is prevented from securing or following gainful employment due to his service-connected disabilities.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, entitlement to a TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55  (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  Therefore, the Board concludes that the combination of the Veteran's service-connected diabetic complications and his service-connected bilateral wrist disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.   


ORDER

An initial compensable evaluation for a scar, left wrist is denied.

Subject to the provisions governing the award of monetary benefits, entitlement to TDIU is granted.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

With respect to the Veteran's claim for increased evaluation for tendinitis and mild degenerative arthritis of the bilateral wrists, the Veteran was afforded a VA wrist examination in November 2016, one month after his Board hearing.  However, the VA examination is inadequate because VA joint examinations must include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158  (2016).   Because the VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.  Moreover, the Veteran testified that previous VA examinations have not provided a full assessment of his symptoms and manifestations of his wrist disabilities, to include Dupuytrens syndrome, cheiropathy, and bursitis. See Board hearing transcript at 4 and 8-10.  Although the Board notes that diabetic cheiropathy has already been service-connected and evaluated together with the Veteran's diabetes mellitus, remand is nevertheless required for the VA examiner to fully address the extent of his symptoms and manifestations of his bilateral wrist disabilities. 

Regarding service connection for a bilateral elbow disorder, the Veteran clarified during his hearing that he is seeking service connection for his elbows secondary to his service-connected bilateral wrist disabilities.  He testified that his bilateral elbow condition was not incurred in service and he did not have a specific injury to his elbows in service.   The Veteran stated that the pain starts in his hands and his wrists and radiates up to his forearms and his elbows.  See Board hearing transcript at 11.  The Veteran's SSA records reveal that the Veteran identified rheumatoid arthritis in both elbows and carpal tunnel syndrome as impairments.  The SSA records also show that the Veteran reported that his elbow pain was due to his wrists.  Accordingly, the Board finds that a VA examination and medical opinion are necessary to assist in determining the nature and etiology of the Veteran's elbow disorder.  See 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for service connection for a left knee disorder, the Veteran was last afforded a VA examination in March 2010.  The VA examiner opined that although service treatment records documented a left knee lateral collateral ligament strain, it had resolved.  The examiner attributed the Veteran's current knee symptoms to routine wear and tear rather than to military service.  The examiner concluded that an injury that would have significantly strained the lateral collateral ligament could cause some burning degeneration and cartilage loss. However, that was not evident in VA treatment records from three years prior.  The Veteran has since testified that in May 1986, he stepped in a prairie dog hole and subsequently injured his knee and ankle.  He stated that he tore a ligament and was on crutches.  Furthermore, he testified that he has experienced a continuity of left knee symptoms, such as his knee locking up and falling, since the in-service injury.  See Board hearing transcript at 15-16.  The Board finds that a VA examination is warranted to ascertain the nature and etiology of the Veteran's left knee disorder in consideration of his recent testimony. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral wrist disabilities, a bilateral elbow disorder, and a left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding VA medical records should also be obtained.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected right and left wrist disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right wrists in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.  The examiner should also state whether there is any ankylosis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should clearly delineate all pathology and symptoms attributable to the Veteran's service-connected
tendinitis and mild degenerative arthritis of the right and left wrists, including the frequency, severity, and duration of such symptomatology.  He or she should specifically indicate whether the Veteran's reported bursitis and Dupuytren's contracture are manifestations of his service-connected tendinitis and mild degenerative arthritis of the bilateral wrists.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.  

3. The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral elbow disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran contends that his bilateral elbow disorder is secondary to his service-connected bilateral wrist disabilities.  The Veteran specifically states that the bilateral elbow disorder was not incurred or related to his military service. 

The examiner should identify all bilateral elbow disorders that may be present. 

For each disorder identified, the examiner should indicate whether the disorder is at least as likely as not (50 percent probability or greater) caused or aggravated by the Veteran's service-connected tendinitis and mild degenerative arthritis of the bilateral wrists.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of his left knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran contends that his left knee disorder began during service and that he has had symptoms such as locking and falling thereafter.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify any left knee disorders that are present.  

With respect to each knee disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to his active service, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last SSOC.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


